                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

AUDREY TURNER, VICKY BYRD, JENNIFER
TANNER, LINDA LARSEN, PAUL LEE,
BRANDI BRETH, KATE HOULIHAN, BARB
MOSER,                                                   CV-17-141-GF-BMM

         Plaintiffs,

    v.

NORTHERN MONTANA HOSPITAL, a                                     ORDER
Montana Nonprofit Corporation, ST. PETER’S
HOSPITAL, a Montana Nonprofit Corporation,
BOZEMAN DEACONESS HEALTH
SERVICES, a Montana Nonprofit Corporation,
RCHP BILLINGS—MISSOULA LLC, a
Delaware Limited Liability Company, CMC
MISSOULA INC., a Montana Nonprofit
Corporation, and BILLINGS CLINIC, a Montana
Nonprofit Corporation,

         Defendants.



    Pursuant to the Stipulation For Dismissal (Doc. 214) and good cause appearing

therefor, IT IS HEREBY ORDERED that the above-entitled cause is hereby

dismissed with prejudice. All parties will bear their own attorney fees and costs

except as set forth in the approved settlement agreements. (See Docs. 188, 188-1,

207 at 7-71/71.) The following orders shall remain in effect: October 17, 2019,

order appointing Ross Richardson to serve as a limited-scope replacement

                                          1
fiduciary for purposes of pursuing Travelers’ insurance coverage (Doc. 195);

December 18, 2019, Bar Order (Doc. 207); and order establishing Qualified

Settlement Fund (Doc. 213).

      DATED this 18th day of February, 2020.




                                        2
